DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-24 and 34-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17, 34, and 42, the closest prior art references, Mueller et al. (DE 19916798 A1) (hereinafter Mueller) in view of Speer et al. (US 8,852,513 B1) (hereinafter Speer) and Mitsuno et al. (US 2013/0205870 A1) (hereinafter Mitsuno), teach various limitations found in the claims, as described in the Office Action mailed on 08 March 2021 - see rejection of claim 17. The prior art fails to teach or provide motivation for wherein the sensor system further comprises a carrier implemented as one of a ceramic carrier, a PCB, or a transistor outline header, wherein the carrier has a carrier opening leading to the recess of the gas sensor, wherein the carrier opening is configured to equalize pressure between the recess and the surroundings of the sensor system, in combination with the rest of the limitations found in the claims.
Regarding claims 18-24, they are dependent on claim 17.
Regarding claims 35-41, they are dependent on claim 34.
Regarding claims 43-45, they are dependent on claim 42.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID Z HUANG/Primary Examiner, Art Unit 2861